uniform issue list department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division saw ee uk attn legend employer a company b company c company d company e plan x law firm y dear this letter is in response to your ruling_request dated date as supplemented by additional correspondence dated date date and date from your authorized representative concerning the characterization and tax consequences of certain proposed payments by employer a to plan xx your authorized representative submitted the following facts and representations with the request employer a sponsors plan x which is a defined_contribution_plan under sec_401 of the internal_revenue_code that provides for mandatory employee elective_deferrals and employer contributions company d administered plan x during the period date though late for the plan_year there were participants and assets totaling dollar_figure at year end on date plan x loaned to company b the sum of four hundred thousand dollars dollar_figure the loan was facilitated through a service provider to the plan company d the loan was evidenced by a second trust deed note and secured_by a second deed_of_trust also dated date company b is unrelated to both employer a and plan x and therefore your authorized representative asserts is not a disqualified_person within the meaning of code sec_4975 the real_property securing the loan was the clinic facility where company b's medical practice is located the original trust deed note provided for interest on the outstanding principal balance at eleven per cent and monthly payments of nine hundred eighty dollars and twelve cents dollar_figure the payment amount was insufficient to amortize the loan the note included a right in the holder to demand payment in full at any time after sixty months from date the original trust deed securing the loan was assigned to the plan by an assignment of trust deed dated date the assignment of trust deed was never recorded on date plan x made a further loan to company c believed by the plan to be related to company b that loan was in the amount of five hundred eight thousand six hundred nineteen dollars and fifty-nine cents dollar_figure the note executed in connection with the loan provided for monthly payments of four thousand nine hundred eight dollars and twenty-nine cents dollar_figure and a right in the holder to accelerate and demand payment in full no later than date interest on the note accrued at the rate of twelve per cent per annum on date company b executed and delivered to plan x an amendment to the second trust deed increasing the principal_amount of the outstanding indebtedness from four hundred thousand dollars to six hundred ten thousand three hundred twelve dollars and seventy three cents dollar_figure the increase in the principal indebtedness amount was required because as noted above the monthly payments of nine hundred eighty dollars and twelve cents dollar_figure were insufficient to amortize the interest accruing on the original note in late the accountant for companies b and c the borrowers on the notes held by plan x contacted the trustees of plan x to discuss the possibility of a discounted re-finance of the indebtedness companies b and c had located a third-party who was willing to take out the position of the plan but only at the discounted amount of dollar_figure prior to accepting the offer the trustees investigated the financial status of companies b and c and determined that they had a current negative net_worth of dollar_figure and an annual negative net_income of approximately dollar_figure based upon an appraisal report by a certified appraiser and a commitment for title insurance issued by company e and further considering the outstanding balance on the senior lien on the property which preceded the plan’s interest the trustees determined that there was only dollar_figure equity in the property to secure the indebtedness owed to plan x other words the value of plan x’s collateral was approximately dollar_figure less than the amount being offered through the re-finance of the indebtedness the trustees concluded that if they did not accept the discounted payoff plan x would face certain foreclosure of its junior lien interest by the senior lien holder the trustees concluded therefore to accept the dollar_figure payment these funds were not provided by companies b and c but by a third-party who purchased the position of the plan as second lien holder the payment of dollar_figure was made to the plan’s authorized representative on date on date the representative deposited dollar_figure in plan x in employer a proposes to pay to plan x an amount sufficient to reinstate part of the amounts lost to the accounts of all plan participants excepting the accounts of the plan’s trustees who were adversely affected by the investment of assets of plan x in companies b and c the amount will be deposited in a single cash payment in order to ensure that plan x participants are not harmed by the investment decisions of the trustees and to avoid possible claims of liability from participants employer a has made a dollar_figure payment to plan x employer a has allocated appropriate amounts to the individual participants in the plan to reflect the loss on the discounted promissory notes and to restore the accounts of the participants the accounts of the four trustees who also are officers of employer a and participants in plan x were not adjusted by employer a because the trustees concluded that they may have personal culpability under erisa sec_404 and sec_409 and thus were not entitled to have their plan x accounts restored beginning in date plan x engaged the services of law firm y to review the plan’s investment portfolio and in particular to investigate the sufficiency of documentation and collateralization of various loans made by the plan based upon the initial findings of law firm y in date plan x determined to terminate the services of the plan’s trustee and investment_advisor law firm y was also engaged to assist plan x in connection with the termination of those services and the transfer of services and appointment of new trustees for the plan beginning in date law firm y commenced working with a forensic accountant retained by the plan at the suggestion of law firm y a broad investigation of the plan’s investments was undertaken for the purpose of reconciling the investments the plan’s bank accounts and its records law firm y and the accountant also evaluated the plan’s investment portfolio and the various mortgages and loans which plan x held at the time the fees incurred in connection with the foregoing services were compiled and submitted to the plan which paid these fees as part of the expenses_incurred by plan x for the year ended date during that same plan_year law firm y assisted plan x with negotiations to resolve and settle the loans made to companies b and c through the plan_year ended in date law firm y further assisted plan x with significant loan collection efforts with respect to other investments these collection efforts were successful and resulted in receipt by plan x of certain other obligations the department of labor has specifically questioned the fees incurred by plan x for legal and accounting expenses in the plan years ended date and during which plan x paid a total of dollar_figure in professional fees the department of labor has alleged that these fees were incurred solely as a result of plan x’s prior imprudent investments and failure of plan x fiduciaries to monitor appropriately plan x’s former investment_advisor and trustee in order to resolve the matter with the department of labor employer a has elected to repay to plan x the pro-rata portion of the legal and accounting expenses_incurred by plan x at the same ratio as reimbursed to the plan for the losses_incurred in connection with the joint ventures with companies b and c plus earnings thereon this amount has been calculated to be dollar_figure and will be contributed and allocated to the accounts of those participants in the same fashion as the dollar_figure replacement payment based on the foregoing facts and representations your authorized representative requests rulings that the proposed payments by employer a to plan x will not be treated as an excess_contribution to plan x under code sec_1 and will not be subject_to the excise_tax on excess_contributions under code sec_4972 will be treated as a restorative payment to plan x and therefore allocated a sec_2 such rather than as a contribution under code sec_404 as arestorative payment will not be subject_to limitations on allocations under code sec_415 and will be deductible by employer a under code sec_162 as an ordinary and necessary business_expense and not under code sec_404 regarding ruling requests one two and three code sec_404 provides if contributions are paid_by am employer to or under a stock bonus pension profit- sharing or annuity plan or if compensation is paid_or_accrued on account of any employee under a plan deferring the receipt of such compensation such contributions or compensation shall not be deductible under this chapter but if they would otherwise be deductible they shall be deductible under this section however subject_to the limitations contained therein code sec_415 provides in part that a_trust which is part of a pension profit-sharing or stock_bonus_plan shall not constitute a qualified_trust under sec_401 if a in the case of a defined_benefit_plan the plan provides for the payment of benefits with respect to a participant which exceeds the limitations of subsection b or b in the case of defined_contribution_plan contributions and other additions under the plan with respect to any participant for any taxable_year exceed the limitations of subsection c sec_1 b of the income_tax regulations provides that the term annual_additions includes employer contributions which are made under the plan sec_1 b further provides that the commissioner may in an appropriate case considering all of the facts and circumstances treat transactions between the plan and the employer or certain allocations to _participants’ accounts as giving rise to annual_additions code sec_4972 imposes on an employer an excise_tax on nondeductible_contributions to a qualified_plan sec_4972 defines nondeductible_contributions as the excess if any of the amount contributed for the taxable_year by the employer to or under such plan over the amount allowable as a deduction under sec_404 for such contributions determined without regard to subsection e thereof and the amount determined under subsection c for the preceding year reduced by the sum of the portion of the amount so determined returned to the employer during the taxable_year and the portion of the amount so determined deductible under sec_404 for the taxable_year determined without regard to subsection e thereof revrul_2002_45 2002_29_irb_116 established guidance with respect to restorative payments to qualified_pension profit-sharing and stock_bonus_plans it provides that a payment made to a qualified defined_contribution_plan is not treated as a contribution to the plan and accordingly is not subject_to the code provisions described above if the payment is made to restore losses to the plan resulting from actions by a fiduciary for which there is a reasonable risk of liability for breach of a fiduciary duty under title of the employee_retirement_income_security_act_of_1974 erisa and plan participants who are similarly situated are treated similarly with respect to the payment for purposes of this revenue_ruling these payments are referred to as restorative payments the determination of whether a payment to a qualified defined_contribution_plan is treated as a restorative payment rather than as a contribution is based on all of the relevant facts and circumstances as a general_rule payments to a defined_contribution_plan are restorative payments for purposes of the revenue_ruling only if the payments are made in order to restore some or all of the plan’s losses due to an action or a failure to act that creates a reasonable risk of liability for breach of fiduciary duty in contrast payments make to a plan to make up for losses due to market fluctuations and that are not attributable to a fiduciary breach are generally treated as contributions and not as restorative payments in no case will amounts paid in excess of the amount lost including appropriate adjustments to reflect lost earnings be considered restorative payments furthermore payments that result in different treatment for similarly situated plan participants are not restorative payments the failure to allocate a share of the payment to the account of a fiduciary responsible for the losses does not result in different treatment for similarly situated participants in no event are payments required under a plan or necessary to comply with a requirement of the code considered restorative payments even if the payments are delayed or otherwise made in circumstances under which there has been a breach of fiduciary duty employer a has determined based on the facts and circumstances of the investments in companies b and c that there is a reasonable risk of liability for fiduciary breach on account of these investments in particular employer a took into account that the monthly payments required under the notes were not sufficient to amortize the loan and that it had failed to record the assignment of the deed_of_trust in this case the payment which employer a intends to make to plan x which payment is referred to above will ensure that the affected participants in plan x recover a significant portion of their account balances and place them in the position similar to that in which they would have been in the absence of the defaulted payment thus it is reasonable to characterize this payment as a replacement payment rather than a plan contribution or annual_addition as indicated by the facts of this case the replacement payment will be made by employer a in response to potential claims against employer a and individuals responsible for investing plan x assets the replacement payment will be allocated to the accounts of participants and beneficiaries under plan x that incurred principal loss as a result of the defaulted payments to plan x the payment will be allocated to the accounts of these participants on a pro_rata basis in relation to the value each account lost due to the investment of plan assets in company b and company c accordingly plan participants who are similarly situated will be treated similarly with regard to the allocation of the payment the fact that the accounts of the plan fiduciaries responsible for the investment will not be allocated any part of the payment does not change this conclusion accordingly we conclude that the payment of the dollar_figure to plan x is a restorative payment in addition you have asked us to rule on whether the payment of dollar_figure to plan x in repayment of certain plan expenses pursuant to an agreement with the department of labor is a restorative payment the department of labor alleged that certain legal and accounting expenses paid from the assets of plan x were incurred solely as a result of plan x’s imprudent investments and the failure of plan x fiduciaries to monitor appropriately its former investment_advisor and trustee furthermore you have represented that the dollar_figure payment will be allocated among the accounts of participants in plan x in the same fashion as the dollar_figure restorative payment accordingly we conclude that the payment of the dollar_figure to plan x is also a restorative payment thus based on the above we conclude the proposed restorative payments will not be treated as an excess_contribution to plan x under code sec_404 and will not be subject_to the excise_tax on excess_contributions under code sec_4972 will be treated as a restorative payment to plan x and therefore allocated as such rather than as a contribution under code sec_404 and as a restorative payment will not be subject_to limitations on allocations under code sec_415 regarding ruling_request four code sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in general payments made in settlement of lawsuits or potential lawsuits are deductible if the acts that give rise to the litigation were performed in the ordinary conduct of the taxpayer’s business see eg revrul_78_210 1978_1_cb_39 and revrul_69_491 1969_2_cb_22 revrul_79_208 1979_2_cb_79 is consistent holding that payment of an amount to settle a lawsuit and obtain a release from all claims under a franchise agreement is deductible under sec_162 also see 276_us_145 vii-2 c b in which the taxpayer claimed entitlement to deduct dollar_figure in attorney fees as a business_expense because they were incurred to defend a lawsuit brought by a former partner for an accounting the court held the attorney fees deductible because the lawsuit approximately resulted from the taxpayer’s business to determine whether the acts that gave rise to the litigation were ordinary thus giving rise to deductible payments one must look to the origin and character of the claim with respect to which a settlement is made rather than to the claim's potential consequences on the taxpayer's business operation see 397_us_580 397_us_572 and 427_f2d_429 cir cert_denied 401_us_908 see also 372_us_39 in which the court held that the origin and character of the claim with respect to which an expense was incurred is the controlling test of whether the expense was a deductible business_expense the deductibility of an expense depends not on the consequences that may or may not result from the payment but on whether the claim arises in connection with a taxpayer's business or profit-seeking activities in general all facts pertaining to the controversy are examined to determine the true nature of the settlement payments 59_tc_708 under the origin_of_the_claim_test it may be proper to allocate a portion of the settlement payment to claims that were only threatened as well as those claims that were actually advanced in litigation see revrul_80_119 1980_1_cb_40 and 448_f2d_867 cir no court case has been found which deals with the treatment of payments by an employer to reimburse a defined_contribution_plan for losses suffered by the plan arising from breach of fiduciary responsibility however there have been many cases with similar fact patterns in which business_expense deductions were allowed to taxpayers in 17_tc_675 acg 1952_1_cb_1 an officer and director of a bankrupt corporation was allowed to deduct a payment in settlement of a suit arising out of profits made by his wife from sales of the corporation’s bonds the court held that the payment by the taxpayer of attorney fees and an additional_amount to a bondholder’s committee pursuant to the consent judgment was deductible the payment was made to avoid unfavorable publicity and protect to payer’s business reputation in devito v commissioner t c memo the taxpayer was permitted to deduct a payment in settlement of a lawsuit for breach of a covenant_not_to_compete and breach of fiduciary duties see also revrul_69_581 1969_2_cb_25 which concluded that payment of liquidated_damages and attorney fees under the fair labor standards act were deductible by the employer the service’s position with respect to the deductibility of payments made to resolve actual or potential claims of legal liability or to uphold business reputation is consistent with the case authorities cited revrul_73_226 1973_1_cb_62 states payments made to avoid extended controversy and the expense of litigation and to avoid unfavorable publicity and injury to the taxpayer's business reputation are currently deductible this is the rule even though there is serious doubt as to the taxpayer’s legal liability laurence m 27_tc_464 acg 1966_1_cb_2 payments to settle and compromise litigation are business_expenses if the motive is to protect the taxpayer from a possible lawsuit and the exposure to liability added legal fees and damages to its reputation 37_tc_845 acg 1962_2_cb_5 in the present case the facts indicate that the dollar_figure replacement payment to plan x by employer a was made to resolve potential claims against employer a as discussed above employer a rightly determined that there is a reasonable risk of liability for fiduciary breach furthermore it was determined above that the proposed payment by employer a to plan x would be a restorative payment for purposes of sec_404 sec_415 and sec_4972 the situation in which employer a finds itself arose in the ordinary course of its trade_or_business there is no serious question of its business origin substantial_authority holds that payments of the type described herein made to satisfy or pre-empt similar claims arising in the ordinary course of a trade_or_business are deductible business_expenses therefore with respect to ruling_request four we conclude that the proposed payments by employer a to plan x are restorative payments and as such will be deductible by employer a under code sec_162 as an ordinary and necessary business_expense and not under code sec_404 this ruling is based on the assumption that plan x otherwise meets the requirements of code sec_401 and that its related trust is tax-exempt within the meaning of code sec_501 no opinion is expressed as to the federal_income_tax consequences or the transactions described above under any other provisions of the code additionally the representations made herein that the payments described in this letter_ruling will be made to resolve potential claims for breach of fiduciary duty like all factual representations made to the internal_revenue_service in applications for rulings are subject_to verification on audit by service field personnel a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file in this office if you have any questions please call at ‘7 t ep ra t1 sincerely yours manager em technical group ee plans enclosures deleted copy of letter notice of intention to disclose cc
